Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-16-00285-CR

                                       Michael TALMADGE,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR10180
                              Honorable Steve Hilbig, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 22, 2016

DISMISSED FOR WANT OF JURISDICTION

           Appellant Michael Talmadge pled no contest to possession of less than one gram of

methamphetamine. On April 15, 2014, Appellant’s adjudication of guilt was deferred and he was

placed on community supervision. On April 14, 2015, and February 9, 2016, the trial court

amended Appellant’s community supervision conditions. Appellant now seeks to appeal from the

trial court’s February 9, 2016 order modifying the conditions of his deferred adjudication.

           On May 9, 2016, we notified Appellant that “an order modifying the terms or conditions

of deferred adjudication is not in itself appealable.” Davis v. State, 195 S.W.3d 708, 711 (Tex.
                                                                                    04-16-00285-CR


Crim. App. 2006) (citing Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977)). We ordered

Appellant to show cause in writing why his appeal should not be dismissed for want of jurisdiction.

To date, no response has been filed.

       Because the order modifying the terms of Appellant’s deferred adjudication is not an

appealable order, we dismiss this appeal for want of jurisdiction. See Davis, 195 S.W.3d at 711.


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-